DETAILED ACTION

This action is in response to the Application filed on 06/09/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/09/2020, 09/28/2020, 01/19/2021, 08/18/2021, 09/20/2021 and 10/25/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --POWER CONVERSION DEVICE WITH VIRTUAL POWER GENERATION MODEL--

Claim Objections
Claims 2 is objected to because of the following informalities:
Claim 2, line 3 recites “an output current value of the power conversion circuit”. It appears that it should be “the output current value of the power conversion circuit”.
Appropriate correction is required.

Allowable Subject Matter
Claims 1 – 8 are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a power conversion device comprising: a power conversion circuit that is present between a DC power supply and an output line and converts DC power from the DC power supply to output AC power to the output line; and a control device that outputs a pulse width modulation signal to the power conversion circuit, the pulse width modulation signal being used for switching control in the power conversion circuit, wherein the control device comprises: a virtual power generation device model unit; and a control signal generation unit; wherein the virtual power generation device model unit comprises: a motor model unit configured to simulate a motor having a rotation shaft, and configured to generate a model angular velocity representing a virtual rotational velocity of the rotation shaft; an AVR model unit configured to simulate an automatic voltage regulator, and configured to calculate a field equivalent value that is a value equivalent to a field current or a field voltage; an angular velocity difference acquisition unit configured to 
The primary reason for the indication of the allowability of claim 5 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a power conversion device comprising: a power conversion circuit that is present between a DC power supply and an output line and converts DC power from the DC power supply to output AC power to the output line; and a control device that outputs a pulse width modulation signal to the power conversion circuit, the pulse width modulation signal being used for switching control in the power conversion circuit, wherein the control device comprises: a virtual power generation device model unit configured to output a current command value; and a control signal generation unit configured to generate the pulse width modulation signal based on the current command value and an output current value from the power conversion circuit, wherein the virtual power generation device model unit comprises: a motor model unit configured to simulate a motor having a rotation shaft, and configured to generate a model angular velocity representing a virtual rotational velocity of the rotation shaft; an AVR model unit configured to simulate an automatic voltage regulator, and configured to calculate a field equivalent value that 
The primary reason for the indication of the allowability of claim 6 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a power conversion device comprising: a power conversion circuit that is present between a DC power supply and an output line and converts DC power from the DC power supply to output AC power to the output line; and a control device that outputs a pulse width modulation signal to the power conversion circuit, the pulse width modulation signal being used for switching control in the power conversion circuit, wherein the control device comprises: a virtual power generation device model unit configured to output a current command value; and a control signal generation unit configured to generate the pulse width modulation signal based on the current command value and an output current value from the power conversion circuit, wherein an external power generator is connected to the output line, wherein the virtual power generation device model unit comprises: a motor model unit configured to simulate a motor having a rotation shaft, and configured to generate a model angular velocity representing a virtual rotational velocity of the rotation shaft; an AVR model unit configured to simulate an automatic voltage regulator, and configured to calculate a field equivalent value that is a value 
The primary reason for the indication of the allowability of claim 6 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a power conversion device comprising: a power conversion circuit that is present between a DC power supply and an output line and converts DC power from the DC power supply to output AC power to the output line; and a control device that outputs a pulse width modulation signal to the power conversion circuit, the pulse width modulation signal 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2015/0112532 discloses a device for controlling electric vehicle.
US Pub. No. 2005/0029972 discloses a control apparatus for brushless dc motor.

This application is in condition for allowance except for the following formal matters: Claim Objections and Title of the Invention set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838